Citation Nr: 1746538	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-18 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel 






INTRODUCTION

The Veteran served on active duty from October 1958 to September 1960.  

This case comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The Veteran requested a videoconference hearing before the Board.  In June 2016, the Veteran was sent two notice letters regarding his requested Board hearing, which was scheduled in July 2016; however, the Veteran did not appear fort the scheduled hearing.  The following month, a report of general information notes the Veteran indicated he is unable to travel because of transportation limitations.  The Veteran did not request that the hearing be rescheduled.  Thus, the Board considers the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Regrettably, the Board determines that another remand is necessary in this case.  The Board remanded the appeal in November 2016 so that additional private treatment records could be obtained.  The Veteran did not respond to a request to submit or authorize release of these records to VA sent in February 2017.   

In August 2017, the Appeals Management Office independently, and not upon Board instruction on Remand, sent this appeal for a medical opinion.  In an August 2017 medical opinion, Lynda Terry-Choyke, identified as Appeals Resource Center (ARC) Medical Officer, indicated in somewhat obscure language, that "there is a need for further development, to include the begetting of private orthopaedic records, all private records of non-surgical and surgical treatments, and C&P shoulder evaluation of current shoulder limitations, biomechanical and functional abilities, thereof. . . . For these reasons, this case is being returned . . . for additional development."  The RO, in the September 2017 supplemental statement of the case interpreted this statement to mean that no opinion could be provided without the records of Dr. JK.  However, there is no mention of Dr. JK in the opinion of record.  The Board notes that the record contains no indication that Lynda Terry-Choyke has special expertise in orthopedic disabilities, as would have been necessary to render an opinion in the current claim, should one have been requested by the Board.  In addition, it is unclear to the Board why an independent medical opinion was sought since the Board's November 2016 Remand did not request an independent medical opinion in the adjudication of the Veteran's claim.

Nonetheless, under the circumstances, a VA examination to assess the current disability of the Veteran's right shoulder and to render a necessary opinion should be scheduled.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any outstanding records pertinent to the appellant's claim.

2. Schedule the Veteran for a VA examination by an orthopedic specialist to assess the nature and etiology of any additional right shoulder disability that developed after the June 2004 VA treatment for a right shoulder injury due to a fall on concrete.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner must: 

Identify all diagnoses appropriate to the Veteran's right shoulder disability.

Discuss whether the Veteran developed an additional right shoulder disability after the June 2004 treatment for a right shoulder injury incurred in a fall on concrete that is at least as likely as not (50 percent or greater probability) the result of failure by VA to exercise the degree of care that would be expected of a reasonable health care provider, to include carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment. 

Discuss whether it is at least as likely as not (50 percent or greater probability) that the event or circumstances were reasonably foreseeable. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Then, readjudicate the issues remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

